DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cushion pad cover” (claims 1, 10, 11, and 13), “the pillows” and “insert” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. it is not clear whether reference character 12 refers to a strap, a zipper or a buckle.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b). 
Claim 1 is objected to for the following informalities; “cushion pad cover” should be –a cushion pad cover--, “with zipper on end” should be –with a zipper on an end--, and “thin fabric pieces is attached” should be –thin fabric pieces are attached--. Appropriate action is required.
Claim 2 is objected to for the following informalities; “Buckle straps” should be –buckle straps--. Appropriate action is required. 
Claim 4 is objected to for the following informalities; “the zipper on end” instead of –the zipper on the end--.
Claim 10 is objected to for the following informalities; “cushion pad cover” instead of –a cushion pad cover—, “an end” instead of –the end--, and “locking mechanism on the end of fabric pieces” instead of –a locking mechanism on the end of the fabric pieces--.
Claim 14 is objected to for the following informalities; “the cover” instead of –the cushion pad cover--.
Claim 16 is objected to for the following informalities; “at end” instead of –at the end--, and “be the being attached to” instead of –be attached to--.
Claim 19 is objected to for the following informalities; “on end” instead of –at the end--, and “into other side of cushion” instead of –into the other side of the cushion--, and “with locking mechanism” instead of –with the locking mechanism--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 13, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is generally narrative and indefinite, failing to conform with current U.S. practice.  The claim appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For the purposes of practicing compact prosecution, Examiner interprets the claim as the following: --The cushion pad of claim 1, comprises a cushion, wherein the material of the cushion comprises foam or gel--.
Claim 12 is generally narrative and indefinite, failing to conform with current U.S. practice.  The claim appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For the purposes of practicing compact prosecution, Examiner interprets the claim as the following: --The cushion pad of claim 10, comprises a cushion, wherein the material of the cushion comprises foam--.
Claim 13 recites the limitation "the pillows". There is insufficient antecedent basis for this limitation in the claim. For the purposes of practicing compact prosectution, Examiner interprets the limitations as the following; --the cushion--. Furthermore, claim 13 is generally narrative and indefinite, failing to conform with current U.S. practice.  The claim appears to be a literal translation into English 
Claim 17 is generally narrative and indefinite, failing to conform with current U.S. practice.  The claim appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For the purposes of practicing compact prosecution, Examiner interprets the claim as the following: --The cushioned pad of claim 10, wherein the locking mechanism is a zipper--.
Claim 18 recites the limitation "the buckle" instead of –a buckle--. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is generally narrative and indefinite, failing to conform with current U.S. practice.  The claim appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For the purposes of practicing compact prosecution, Examiner interprets the claim as the following: --A cushion pad comprising: a cushion pad with a thin piece of fabric in the middle of the cushion pad; a locking mechanism on each side of the cushion pad; buckle straps on the rear side of the cushion pad; wherein the cushion pad can be folded and locked together to create a thicker cushion pad--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vatine (FR 1108444 A), herein referred to as Vatine.
Regarding claim 1, Vatine discloses a cushion pad (see FIG. 1) having a front and a rear (FIG. 1 shows front face of the cushion where the backside is the rear), the cushion pad comprising: two cushion pads (see FIG. 4); a cushion pad cover (cover is defined by the outer layer of the cushion where Vatine teaches the inside of the cushion can be filled with any material including foam rubber, plastic or other thereby meeting the limitation of the claim); thin fabric pieces with a zipper on the end (see FIG. 1; each of the four edges comprises a zipper element); wherein said the thin fabric pieces are attached to said cushion pad covers (see FIG. 1-5).
Regarding claim 2, Vatine discloses buckle straps, wherein the buckle straps are attached to the cushion pad covers (straps 14 and 15, see FIG. 4).
Regarding claim 3, Vatine discloses wherein the material of the cushion comprises foam or gel. See translated description page 1, lines 34-36, cushions themselves can be made of foam rubber.
Regarding claim 4, Vatine discloses wherein the zipper on the end has an engaging condition to be locked into place. See FIG. 2-5, zipper on the ends of the cushion locks into adjacent cushions.
Regarding claim 5, Vatine discloses wherein the two cushion pads are in one cushion cover. Examiner notes when a cushion cover is zipped together with an adjacent cushion cover, the 
Regarding claim 6, Vatine discloses wherein the cushion cover has a middle thin spot to separate the two cushions. See FIG. 4, filler material within each of the cushion sections is separated by the zipper fastener considered the thin middle spot therebetween.
Regarding claim 7, Vatine discloses the two cushions can stack on top of each other. Examiner notes that for inherency based on the discovery of a new property, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The zipper does not rigidly couple adjacent cushions and allows for the cushions to stack.
Regarding claim 8, Vatine discloses zippers on sides of two cushions can lock into place to form one cushion. See FIG. 2-5, zippers can couple multiple individual cushions or a plurality of coupled cushions.
Regarding claim 9, Vatine discloses buckles can buckle into the buckle straps. Per translated page 2, lines 60-62, and FIG. 4, two cushions linked together can also be maintained by straps and “fixed to edges of the cushions by eyelets, hooks, snaps or other”.
Regarding claim 10, Vatine discloses a cushion pad comprising two cushion pads (see FIG. 4); a cushion pad cover (cover is defined by the outer layer of the cushion where Vatine teaches the inside of the cushion can be filled with any material including foam rubber, plastic or other thereby meeting the limitation of the claim) with fabric pieces on the end (see FIG. 1; each of the four edges comprises a zipper element); a locking mechanism on the end of fabric pieces 
Regarding claim 11, Vatine discloses wherein the cushion pad in the cushion pad cover can be folded easily and stacked upon each other. Examiner notes that for inherency based on the discovery of a new property, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The zipper does not rigidly couple adjacent cushions and allows for the cushions to stack.
Regarding claim 12, Vatine discloses comprises a cushion, wherein the material of the cushion comprises foam. See translated description page 1, lines 34-36, cushions themselves can be made of foam rubber.
Regarding claim 13, Vatine discloses the pad cover can fit the cushion therein through an opening in the cushion pad cover. Examiner notes per translated page 1, lines 35-36 “any material, for example insulating or ensuring their buoyancy, or tires matic, or made of foam rubber, or plastic, or other.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Vatine with openings in the fabrication of the cushion for filling the cushion cover with a fill material.
Regarding claim 14, Vatine discloses wherein cushions are separated by the cover. Examiner notes when a cushion cover is zipped together with an adjacent cushion cover, the combination completes one cushion cover where the fill material within is separated by the zipper fastener thereby providing two cushion pads within the combined cushion cover.
Regarding claim 15, Vatine discloses the two cushions can be folded and locked into place to form a thicker complete cushion. Examiner notes the zipper element provides a non-rigid means 
Regarding claim 16, Vatine discloses the locking mechanism at the end can attach to another similar locking mechanism or be attached to (see FIG. 2-5).
Regarding claim 17, Vatine discloses the locking mechanism comprises a zipper (see FIG. 1; each of the four edges comprises a zipper element).
Regarding claim 18, Vatine discloses a strap can lock into a buckle to form a handle or shoulder strap (see FIG. 4). Per translated page 2, lines 60-62, and FIG. 4, two cushions linked together can also be maintained by straps and “fixed to edges of the cushions by eyelets, hooks, snaps or other”, linking of the straps achieves a structure that can be used as a handle or shoulder strap.
Regarding claim 19, Vatine discloses fabric pieces on the end stick out enough with a locking mechanism on it to touch the top of the cushion and to lock into another side of cushion with a locking mechanism. Examiner notes FIG. 1 shows each of the four edges of the cushion comprises a zipper element where FIG. 2-5 further show cushions comprising zipper elements connecting to each other about their edges.
Regarding claim 20, Vatine disclose a cushion pad comprising: a cushion pad with a thin piece of fabric in the middle of the cushion pad (see FIG. 1-4; zipper elements attached to fabric pieces that extend from the middle of the edges of the cushion pad); a locking mechanism on each side of the cushion pad (see FIG. 1, zipper elements); buckle straps on the rear side of the cushion pad (Per translated page 2, lines 60-62, and FIG. 4, two cushions linked together can also be maintained by straps 14 and 15 and “fixed to edges of the cushions by eyelets, hooks, snaps or other”, where straps can be connected to the forward or rear edges of the cushion depending on the orientation of the cushion); wherein the cushion pad can be folded and locked together to create a thicker cushion pad. Examiner notes that for inherency based on the discovery of a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses cushions relevant in scope and structure to the claimed invention. The reference relied upon for the rejections presented is Vatine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/19/2021